Barrett, J. :
Under section 1294 of the Code of Civil Procedure it is only “ a party aggrieved ” by an order of the Special Term who may appeal therefrom. There is no such party here. . The German Government is not a party to the proceeding, either here or abroad. Indeed, there is no such party, in a legal sense, as the German Government. That is but the popular appellation given to a defined national entity or body politic,
Hor is the “ See-Amt ” a party. It is the investigating body, and such a body cannot be a party before itself. If it cannot be a party before itself it cannot well be a party here. Lastly, the commissioner is not in any sense a party. It is quite clear, therefore, that there is no party aggrieved by the order appealed from, within the meaning of the Code, and consequently the appeal must be dismissed.
Van Brunt, P. J., Rumsey, Patterson and McLaughlin, JJ., concurred.
Appeal dismissed.